Citation Nr: 1545511	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-46 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151, for ulcerative colitis with bowel perforation as the result of VA surgical treatment in February 2006.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office
(RO) in San Diego, California. The case was subsequently transferred to the RO in Oakland, California, which is currently handling the appeal.

By way of procedural history, the Board notes that this claim has been denied by the Board two times in November 2011 and November 2012. After both denials, the Veteran's continued his appeal to the United States Court of Appeals for Veteran Claims (Court). After his initial denial by the Board, the Court granted a Joint Motion for Remand of the Parties, and vacated the Board's November 2011 decision, and remanded the case to the Board for further re-adjudication consistent with the directives in the Court's Order. 

Subsequently, and in accordance with those directives in the Court's July 2012 Order, the Board again re-adjudicated the Veteran's claim in November 2012, and continued to deny the Veteran's claim for compensation under § 1151. The Veteran, and his representative, again appealed this denial to the Court. In May 2015, the Court issued a Memorandum Decision, again vacating the Board's denial of the claim, and remanded the claim back to the Board. The claim is, again, appropriately before the Board for further appellate review and development. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In February 2006, the Veteran suffered a bowel perforation which required several surgeries to resolve, and resulted in the Veteran's current gastrointestinal disability. The Veteran asserts that, nearly a week prior to his bowel perforation, his treating physicians at the VA improperly performed a second virtual colonoscopy, after an initial colonoscopy was unsuccessful. The Veteran specifically contends that this second procedure, also known as a CT Colonoscopy (CTC), was not only the cause of his subsequent surgeries, and his current disability, but it was also an inappropriate treatment, especially after an initial colonoscopy. Additionally, he contends that the entire CTC was unconsented, and he was not made aware of any of the risks involved in the procedure prior to it being performed. 

Among the evidence of record includes vast amounts of VA treatment records, a VA examination, treatment physician statements, and a California state Medical Board determination. Specifically relevant to this claim, the VA afforded the Veteran a Compensation and Pension (C&P) examination and obtained a subsequent addendum medical opinion, in July 2009 and September 2009, respectively. The Board notes that in both medical opinions, the examiner provided a negative opinion regarding any relationship between the Veteran's CTC, and the perforation that caused his current disability. Both examiners provided extensive analysis and reasoning, opining that it was more likely than not that the Veteran's underlying ulcerative colitis was the cause of his perforation, not the colonoscopy and/or CTC. 

Similarly, the claims file contains a medical board determination from the state of California, which also determined that treatment received by the Veteran was not improper or improperly conducted. The Medical Board consulted two medical consultants who determined that the evidence of record of the two colonoscopies did not show any inappropriate or negligent conduct that would trigger any disciplinary actions by the Medical Board. The Board notes that this initial November 2008 letter was followed by two other letters, both in March 2009. The second of these subsequent letters noted a mistake the medical consultants had made in their determination, specifically, noting that the perforation did not happen until subsequent surgeries. This letter noted that such statements were only made by speculation, by both consultants, and was not confirmed. However, both consultants, nonetheless, found that no further pursuit of disciplinary actions was needed. 

However, as noted above, the Court, in a May 2015 Memorandum Decision, rejected the Boards denial of the Veteran's claim that was based on the forgoing evidence. The Court noted that the Board misinterpreted the California Medical Board's determination, with regards to both substance and the ultimate impact on the claim at hand. The Court specifically noted that the Board failed to realize the significance of the subsequent letters from the Medical Board, and even misunderstood some basic factual premises. 

Most significantly, the Court noted that since the VA examination were conducted after the Medical Board determinations, which were associated with the claims file, there is no way in which to assess the degree in which those VA examiners relied on the Medical Board's interpretation. Indeed, both examiners noted the Medical Board determination as evidence that was reviewed by the VA examiner, but did not comment on the degree in which such effected their ultimate conclusion. 

After a close review of the substantive medical evidence of record, namely the two primary medical opinions regarding the Veteran's condition and those procedures conducted by his treating VA physicians in 2006, the Board finds that it is ambiguous as to how much either VA examiner relied on the previous Medical Board's determination, or how they interpreted those letters. Indeed, neither examiner explained their specific interpretation of those letters, and/or to what degree they based their opinion on that determination. Consequently, as all of the medical evidence raised herein was the basis for Board previous denial, a remand is necessary to obtain an additional medical opinion in which accounts for the aforementioned.

Accordingly, the case is REMANDED for the following action:

1. The AOJ will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The AOJ should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, arrange for the Veteran claims file to be examined by an appropriate VA physician. The VA examiner is asked to opine and conclude whether any of the claimed diagnostics or surgical procedures conducted on the Veteran in early February 2006, to include the CTC, prior to his hospitalization and subsequent surgeries, resulted in any additional disability, to include bowel perforations.

If the examiner determines that such condition was present prior to those diagnostic procedures in question herein, the examiner is asked to opine/conclude as to whether such condition was aggravated (i.e., permanent increase in severity) as a result of such procedures, to include the Veteran's Colonoscopy and CTC. 

If the examiner determines that an additional disability resulted, he/she should provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA. If such is in the affirmative, the examiner is also asked to provide an opinion as to whether such a result was reasonably foreseeable, that is - would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment(s) at issue.

The examiner is asked to discuss the medical and lay evidence of record, to include those identified herein, and any mentioned in the Court's May 2015 Memorandum Decision. Specifically, the examiner is asked to explicitly address the following: 

California Medical Board - determination with regards to the claim the Veteran filed against his treating physicians. The examiner is ask to specifically discuss to what degree he/she is basing his/her conclusion on these letters, and how such letters were interpreted with regards to the retraction of various findings by the Medical Board, in subsequent letters in March 2009. 

Statement/Letter from Dr. G.W. - who was one of the Veteran's VA treating surgical physicians, provides the only positive opinion with regards to the validity of the Veteran's claim. The examiner is asked to specifically address the significance of this opinion, to any resulting determinations/conclusions provided. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner must review all medical evidence associated with the claims file. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. The AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the AOJ should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




